      Case 1:19-cv-00147 Document 16 Filed on 04/15/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         April 16, 2020
                            UNITED STATES DISTRICT COURT                              David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                       §
                                               §
VS.                                            §   CIVIL ACTION NO. 1:19-CV-147
                                               §
CONCEPCION M. LUNA                             §

              ORDER ADOPTING REPORT AND RECOMMENDATION

       On February 25, 2020, the United States Magistrate Judge filed a Report and

Recommendation (Doc. 13) recommending that Plaintiff United States of America’s Motion for

Default Judgment (Doc. 11) be granted.        No party filed objections to the Report and

Recommendation.

       After considering the Report and Recommendation and the applicable law, the Court

ADOPTS the Report and Recommendation. Accordingly, it is:

       ORDERED that Plaintiff United States of America’s Motion for Default Judgment (Doc.

11) is GRANTED.

       The Court will enter a Final Default Judgment in accordance with this Order.

       SIGNED this 15th day of April, 2020.


                                               _________________________________
                                               Fernando Rodriguez, Jr.
                                               United States District Judge




1/1
